Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high frequency” in claims 1 and 7-9 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “high frequency unit” is therefore made indefinite by the use of “high frequency” does not define a fluctuating magnetic field frequency range for operation of the heating unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armoush et al. (US 2017/0251718 A1) (hereinafter Armoush).
Armoush discloses a hookah system (100) comprising a heating apparatus (200) (i.e. heating cup); a reservoir (118) (i.e. water filter), (Fig. 1A, [0029]) wherein the heating apparatus comprises a bottom piece (201) (i.e. heating container) with bottom heater (202) (i.e. high frequency heating unit) on the outside of chamber (205), surrounding the walls of bottom piece (201) (i.e. high frequency heating unit disposed around the heating container; in a power-on state, the heating container is configured to produce heat under the action of the high frequency heating unit to heat a tobacco material and produce smoke); at least one air inlet (206) connected to the chamber (205) (Abs., Fig. 2B) (i.e. an air inlet nozzle; wherein the air inlet nozzle comprises a first passage communicating with the heating container); bottom piece (201) may be a non-conductive material, such as ceramic, coated by a conductive material [0069](i.e. the heating container is an integrated structure comprising glass inlaid with metal); single or a plurality of air outlets (208) may be in the chamber (205), positioned in a plurality of locations of bottom piece (201), such as in the bottom surface of the chamber (205) and in some embodiments, air outlets (208) are connected to other elements of the hookah (100) such as stems (112) to direct vaporized smoke or vaporized material to reservoir (118) (Fig. 1A, Fig 2B, [0059]) (i.e. the heating container comprises a second air passage separated from the metal).

Regarding claim 3, air inlet nozzle (206) is capable of the airflow through the air inlet nozzle being changeable through covering a part of the air inlet nozzle with a finger (e.g. when exposed to the user; e.g. hookah (100) may include (Examiner emphasis) a cover 102 [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armoush et al. (US 2017/0251718 A1) (hereinafter Armoush) as applied to claim 3 above.  Armoush discloses cover (102) [0030] and bottom piece (201) [0069] may be made of ceramic.  Armoush does not explicitly disclose that the air inlet nozzle (206) is made of ceramic material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air inlet nozzle of Armoush from a ceramic material as other elements of Armoush can be made of a ceramic material because doing so would produce a consistent outward appearance for users.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Armoush et al. (US 2017/0251718 A1) (hereinafter Armoush) and in further view of Rossoll et al. (WO 2018/220558 A1) (hereinafter Rossoll).  Armoush discloses a booster circuit (not shown) may be provided in a current channel between battery system (120) and the AC/DC convertor [0040]; controller (604) may include any appropriate type of general-purpose or special purpose microprocessor, digital signal processor, or micro-controller (Fig. 6, [0100]) and may generate and transmit a control signal for actuating one or more components, such as heater 606, where heater (606) may represent elements individually or simultaneously, such as bottom heater (202) (Fig. 6, [0101]) (i.e. a magnetic induction coil and a battery; configured to convert a boosted DC voltage and current; when the alternating current passes through the magnetic induction coil, an alternating AC magnetic field is generated; when in use, the high frequency heating unit is disposed around the heating container; in a power-on state, the heating container is configured to produce heat under the action of the high frequency heating unit to heat a tobacco material and produce smoke).   Armoush does not explicitly disclose wherein the battery comprises a power panel comprising an LC circuit configured to convert a boosted DC voltage and current into an alternating current.
However, Rossoll teaches an electronic aerosol generating device comprising an inductive heating device that comprises a DC power source, such as a rechargeable battery, for providing DC supply voltage and a DC current, power supply electronics comprising a DC/AC inverter for converting the DC current into an AC current for supply to the inductor and may further comprise an impedance matching network (i.e. LC circuit) between the DC/AC inverter and the inductor to improve power transfer efficiency between the inverter and the inductor (p17, lines 18-23); a control element preferably couple to, or comprising, a monitor or monitoring means for monitoring the DC current provided by the DC power source (p17, lines 29-30); wherein the induction coil which is capable of generating an alternating electromagnetic field from an AC source such as an LC circuit (p19, lines 25-27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an LC circuit in the DC power control element as taught by Rossoll in the DC power panel of Armoush as Armoush is silent to an LC circuit which results in improved power transfer efficiency between the inverter and the inductor for heating of a tobacco material and produce smoke.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armoush et al. (US 2017/0251718 A1) (hereinafter Armoush) as applied to claim 1 above and in further view of Rossoll et al. (WO 2018/220558 A1) (hereinafter Rossoll).  Armoush discloses a booster circuit (not shown) may be provided in a current channel between battery system (120) and the AC/DC convertor [0040]; controller (604) may include any appropriate type of general-purpose or special purpose microprocessor, digital signal processor, or micro-controller (Fig. 6, [0100]) and may generate and transmit a control signal for actuating one or more components, such as heater 606, where heater (606) may represent elements individually or simultaneously, such as bottom heater (202) (Fig. 6, [0101]) (i.e. a magnetic induction coil and a battery; configured to convert a boosted DC voltage and current; when the alternating current passes through the magnetic induction coil, an alternating AC magnetic field is generated; when in use, the high frequency heating unit is disposed around the heating container; in a power-on state, the heating container is configured to produce heat under the action of the high frequency heating unit to heat a tobacco material and produce smoke).   Armoush does not explicitly disclose wherein the battery comprises a power panel comprising an LC circuit configured to convert a boosted DC voltage and current into an alternating current.
However, Rossoll teaches an electronic aerosol generating device comprising an inductive heating device that comprises a DC power source, such as a rechargeable battery, for providing DC supply voltage and a DC current, power supply electronics comprising a DC/AC inverter for converting the DC current into an AC current for supply to the inductor and may further comprise an impedance matching network (i.e. LC circuit) between the DC/AC inverter and the inductor to improve power transfer efficiency between the inverter and the inductor (p17, lines 18-23); a control element preferably couple to, or comprising, a monitor or monitoring means for monitoring the DC current provided by the DC power source (p17, lines 29-30); wherein the induction coil which is capable of generating an alternating electromagnetic field from an AC source such as an LC circuit (p19, lines 25-27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an LC circuit in the DC power control element as taught by Rossoll in the DC power panel of Armoush as Armoush is silent to an LC circuit which results in improved power transfer efficiency between the inverter and the inductor for heating of a tobacco material and produce smoke.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to address the 35 USC § 112 rejection as noted above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a heating unit comprising a hollow handle and a hollow annular structure; the battery disposed in the hollow handle, and the magnetic induction coil is disposed in the hollow annular structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747